Citation Nr: 0123698	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
post-traumatic stress disorder (PTSD).  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  


REMAND

The veteran advances that the record supports assignment of 
an increased evaluation for his PTSD as his psychiatric 
symptoms have increased in severity and necessitated that he 
switch his prison employment from a position as a cook and/or 
a butler at the Louisiana Governor's mansion to a job as a 
custodian.  He asserts that the December 1999 Department of 
Veterans Affairs (VA) examination for compensation purposes 
was inadequate for evaluation purposes as it was conducted at 
the New Orleans, Louisiana, VA Medical Center in the presence 
of a prison authority.  He requests that he be afforded an 
additional evaluation without a guard present.  

In reviewing the record, the Board observes that the veteran 
repeatedly indicated that he had to change his assigned 
prison employment as the result of his severe PTSD symptoms.  
Concurrently, he denied receiving any psychiatric treatment.  
He did submitted a January 2001 prescription from the Hunt 
Correctional Center reflecting his receipt of an 
anti-hypertensive medication.  The veteran's prison medical 
and vocational records have not been incorporated into the 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and other 
governmental records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  The veteran's prison records would be 
helpful in resolving the issues raised by the instant appeal.  

The report of the December 1999 VA examination and associated 
administrative records indicate that the evaluation was 
conducted in the presence of a prison escort.  The veteran 
asserts that the prison guard's presence prevented him from 
being candid with the examiner as to the severity of his PSTD 
symptoms.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the facts 
outlined above and the Court's direction, the Board finds 
that an attempt should be made to afford the veteran a 
psychiatric evaluation within the Louisiana State prison 
system.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107); 66 
Fed. Reg. 45, 620 (as amended, August 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The veteran's claim for an increased 
evaluation has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is REMANDED for the following action:

1.  After obtaining the appropriate 
release, the RO should request that 
copies of the veteran's prison medical 
and employment records be incorporated 
into the claims file.  

2.  The RO should then contact 
appropriate officials with Louisianna 
prison officials in order to make 
arrangements to have the veteran undergo 
a psychiatric examination in the facility 
where he resides (previously, he 
indicated that he resided in a State 
Police Barracks directly accross the 
street from VA medical facilities in 
Baton Rouge) in order to determine the 
current severity of his service-connected 
PTSD.  All all relevant procedures 
regarding examination of incarcerated 
veterans should be fully complied with.  
All indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on 
the impact of the veteran's PTSD upon his 
vocational activities.  Any additional 
examination deemed necessary should also 
be conducted.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner for review.  
The examination report should reflect 
that such a review was conducted.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his PTSD.  

If the claim remains denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


